                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERMUTHIS BALLARD LEE,                        :
    Plaintiff,                                 :
                                               :                 CIVIL ACTION
       v.                                      :                 NO. 20-0139
                                               :
ELI SMITH, et al.,                             :
      Defendants.                              :

                                          ORDER

       AND NOW, this 13th day of February, 2020, upon consideration of pro se Plaintiff

Thermuthis Ballard Lee’s Application to Proceed In Forma Pauperis (ECF No. 1), Complaint

(ECF No. 2), and Request for Appointment of Attorney (ECF No. 4), it is hereby ORDERED as

follows:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. Plaintiff’s federal claims are DISMISSED WITH PREJUDICE for the reasons in the
          Court’s Memorandum. Any state law claims are DISMISSED WITHOUT
          PREJUDICE for lack of subject matter jurisdiction subject to Plaintiff refiling those
          claims in state court.

       4. The Request for Appointment of Attorney is DENIED.

       5. The Clerk of Court shall CLOSE this case.




                                                          BY THE COURT:




                                                          /s/ C. Darnell Jones, II
                                                          C. DARNELL JONES, II         J.
